Citation Nr: 1810443	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-02 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected tinnitus.

2. Entitlement to an initial rating in excess of 10 percent for service-connected post-concussional syndrome with residual headaches.

3. Entitlement to a compensable rating for service-connected post-concussional syndrome with cerebellar dysfunction.

4. Entitlement to a compensable rating for service-connected bilateral hearing loss.

5. Entitlement to a compensable rating for service-connected shell fragment wound, right hand.

6. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

7. Entitlement to service connection for sleep apnea, to include as secondary to service-connected post-concussional syndrome with cerebellar dysfunction.
8. Entitlement to service connection for dental trauma for VA compensation purposes.

9. Entitlement to service connection for status-post shell fragment wound, left leg.

10. Entitlement to service connection for a groin disability.

11. Entitlement to service connection for loss of the left testicle.

12. Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, and earned a Purple Heart, an Army Commendation Medal with "V" Device, and the Combat Infantryman's Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Veterans Affairs (VA) Regional Office (RO). A September 2011 rating decision granted service connection for post-concussional syndrome with residual headaches and assigned the same an initial 10 percent rating.  The September 2011 rating decision also denied increased ratings for tinnitus, post-concussional syndrome with cerebellar dysfunction, bilateral hearing loss, shell fragment wound, right hand, and denied service connection for a groin disability, 
loss of the left testicle, PTSD, depression, dental trauma, status-post shell fragment wound, left leg, and diabetes mellitus.  A July 2013 rating decision denied service connection for sleep apnea.

In March 2017, the Veteran and his daughter testified before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for status-post shell fragment wound, left leg, a groin disability, loss of the left testicle, and an acquired psychiatric disorder, including PTSD and depression, are addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the Veteran's March 2017 Board hearing, he withdrew his appeal of the claim of entitlement to a rating in excess of 10 percent for service-connected tinnitus.

2. The Veteran was exposed to herbicides during his service in the Republic of Vietnam and has been diagnosed with diabetes mellitus, type II.

3. The Veteran's sleep apnea is related to his service-connected post-concussional syndrome with cerebellar dysfunction.

4. The Veteran does not have a compensable dental or oral disability.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim of entitlement to a rating in excess of 10 percent for service-connected tinnitus have been met.  38 U.S.C.          § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for sleep apnea, to include as secondary to service-connected post-concussional syndrome with cerebellar dysfunction, have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4. The criteria for service connection for dental trauma for VA compensation purposes have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.381, 4.150 Diagnostic Codes (DCs) 9913, 9916 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

On March 22, 2017, during his Board hearing, the Veteran withdrew his appeal as to his claim of entitlement to a rating in excess of 10 percent for service-connected tinnitus.  The Veteran's statement indicating his intention to withdraw his appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

As the Veteran has withdrawn his appeal as to this claim before the Board, there remains no allegation of errors of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review the appeal and the claim is dismissed.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1112, 1113; 38 C.F.R. § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Diabetes Mellitus

Certain diseases associated with exposure to an herbicide agent, including diabetes mellitus, type II, shall be presumed to be service connected even if there is no evidence of the disease in service, provided that such exposure is established in accordance with VA regulation, and the presumption is not rebutted with the evidence to the contrary.  38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307 (a)(6).

The Veteran asserts, in statements submitted during the course of the appeal and during his March 2017 Board hearing, that he was exposed to herbicides during service in the Republic of Vietnam and has been diagnosed with diabetes mellitus, type II.  The Veteran's service personnel records demonstrate his service in the Republic of Vietnam from June 1968 to May 1968.

On VA examination in January 2011, the Veteran was only diagnosed with impaired glucose tolerance.  His VA treatment records dated during that time indicate that he had been prescribed medication to lower his blood sugar, and had been prescribed a blood sugar monitoring regimen.  However, in January 2013, his VA physician diagnosed him with non-insulin dependent diabetes mellitus.  In April 2017, another one of the Veteran's VA physicians reported that his diabetes mellitus was related to his exposure to herbicides during service, as such was a known risk for developing such.

The Veteran's in-service exposure to herbicides is conceded and he has been diagnosed with a certain disease, diabetes mellitus, type II, presumed associated with exposure to an herbicide.  As there is no affirmative evidence to the contrary, the Veteran's diabetes mellitus, type II, is presumed to be caused by exposure to an herbicide agent.  See 38 C.F.R. §§ 3.307 (a)(6), 3.309(e). Accordingly, service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Sleep Apnea

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either:  (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

In a January 2013 statement, the Veteran reported difficulty sleeping since 1968, during service in the Republic of Vietnam.  The Veteran underwent a VA sleep study in November 2010 and was diagnosed with severe obstructive sleep apnea.  On VA examination in June 2013, the examiner, after review of the claims file and physical examination of the Veteran, opined that the Veteran's sleep apnea was not related to his brain injury.  The examiner reported, without additional comment, that medical literature did not indicate such a relationship.

However, in a December 2013 statement, one of the Veteran's VA physicians opined that the Veteran's sleep apnea was due to his brain injury.  The physician discussed that he had treated many Veterans with a history of mild traumatic brain injury and sleep apnea, with reports of sleep disturbance after the blow to the head.  The physician cited medical literature and included excerpts of such in the statement.  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this case, the Board finds the December 2013 VA physician's opinion more probative than the June 2013 VA examiner's opinion, based on the discussion of the Veteran's specific history and detailed medical literature cited in support of the opinion.

Thus, there is competent and credible medical evidence that the Veteran's sleep apnea is secondary to his service-connected post-concussional syndrome with cerebellar dysfunction.  Thus, the Board concludes that service connection for the same is warranted.  See 38 U.S.C. § 5017; 38 C.F.R. § 3.102.

Dental Trauma

Certain dental or oral disabilities may not be service connected for compensation purposes, or are noncompensable under the relevant diagnostic code.  These include treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease with loss of periodontal bone.  38 C.F.R. § 3.381 (a); 38 C.F.R. § 4.150, DC 9913 (Note) (instructing that loss of the alveolar process due to periodontal disease is not compensable because it is not considered disabling); 64 Fed. Reg. 30,392 (June 8, 1999).  But see 38 C.F.R. § 3.381 (b) (treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease may still be service connected, but solely for outpatient dental treatment purposes).

Dental disabilities that are compensable include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible; nonunion or malunion of the maxilla or mandible; limited temporomandibular motion; loss of the ramus; loss of the condyloid or coronoid processes; and loss of the hard palate. 38 C.F.R. § 4.150, DCs 9900-9916. 

Loss of a tooth is compensable only if the loss was due to bone loss, the loss of substance of the body of the maxilla or mandible, caused by dental trauma or disease, such as osteomyelitis, and the masticatory surface cannot be restored by suitable prosthesis.  See 38 C.F.R. § 4.150, DC 9913 (Note) (instructing that disability ratings apply only to bone loss through trauma or disease such as osteomyelitis).

Whether the dental or oral disability is compensable or noncompensable, the result of combat wounds, or the result of service trauma must be considered.  38 C.F.R.     § 3.381 (a).  But see Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010) (service trauma is "an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment"); 38 C.F.R. § 3.306 (b)(1); VAOGCPREC 5-97 ("service trauma" does not include the intended effects of therapy or restorative dental care or treatment during active service). 

The Veteran, in his October 2010 claim, asserted that he lost eight teeth during service in a grenade injury.  During his March 2017 Board hearing, the Veteran reported that during the in-service grenade injury, he hit the ground, was hit with shrapnel, and started spitting pieces of teeth out.  He reported that they could not do anything for him at the hospital and he was treated after service, a little at a time.  Review of his service treatment records reveals dental treatment on a number of occasions, and missing teeth were noted at the time of his separation examination in September 1968.  Of record is a prior claim, in the 1970s, for VA dental treatment.

In March 2011, the Veteran submitted photographs of dental impressions from his private dentist; and reported that his dentist no longer had his treatment records.

On VA examination in January 2011, the Veteran reported his in-service grenade injury, with head trauma, with loss of teeth, specifically, teeth #s 4, 5, and 6, as well as other teeth, totalling eight teeth.  The Veteran also reported that such teeth were chipped and restored during service.  The Veteran reported that his fractured teeth were fractured, and subsequently restored.  On physical examination, no missing teeth were found, and there was clinical evidence of dental restorations via endodontic, root canal, therapy, with subsequent build-ups with post and cores and porcelain fused to metal crowns.  The examiner noted that the Veteran's service treatment records showed missing teeth on entry into service; however, the Board does not see such noted on the Veteran's entrance examination in February 1966. 

There was a history of dental trauma, per the Veteran, with coronal fracture, treated and restored.  There was not a history of neoplasm, difficulty of chewing, swelling, pain, difficulty in opening the mouth, difficulty in talking, or drainage.  There was no loss of bone of the maxilla or mandible, malunion or union of the maxilla or mandible, loss of range of motion at the joint, osteoradionecrosis, osteomyelitis, or tooth loss due to loss of substance of the body of the maxilla or mandible.  Significant clinical findings included 22 teeth, restored, and fixed partial dentures replacing missing mandibular posterior teeth.  The examiner reported that the teeth in question, teeth #s 4, 5, and 6, were not absent, and three maxillary bicuspids, first molars, as well as anterior dentition, was present, with teeth #s 4-6-11 restored and carious free.

The January 2011 VA opinion was based on a review of the claims file, a history provided by the Veteran, with his lay statements, and physical examination.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). There is no other competent opinion in the record to refute these findings or to otherwise suggest that the Veteran's dental disability is one that warrants VA compensation.  

In this case, the record does not show that the Veteran has a current compensable dental disability that is related to any in-service grenade injury, he does not have loss of teeth for VA compensation purposes.  The VA examiner, in January 2011, reported that there were no missing teeth, as such were restored.  The missing teeth to which the Veteran refers in his claim, were replaceable missing teeth, and specifically cited in the pertinent regulations determining that certain dental or oral disabilities may not be service connected for compensation purposes.  38 C.F.R.      § 3.381 (a); 38 C.F.R. § 4.150, DC 9913.  

There is no evidence that the Veteran has a compensable dental disability, including chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible; nonunion or malunion of the maxilla or mandible; limited temporomandibular motion; loss of the ramus; loss of the condyloid or coronoid processes; and loss of the hard palate. 38 C.F.R. § 4.150, DCs 9900-9916.  Nor is there any evidence that the Veteran has tooth loss due to the loss of substance of the body of the maxilla or mandible-caused by dental trauma or disease, such as osteomyelitis, and the masticatory surface cannot be restored by suitable prosthesis.  See 38 C.F.R. § 4.150, DC 9913.

The Veteran is competent to report that chipped or spit out teeth during service related to his grenade injury, and the Board finds no basis upon which to consider that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470; 38 C.F.R.           § 3.159 (a)(2).  However, there is no indication that the Veteran is competent to provide a medical opinion, as to whether he indeed has a compensable dental disability, in this case.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4   (Fed. Cir. 2007).  The issue is medically complex and requires specialized knowledge and experience.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease).  There is no indication that the Veteran has the requisite skill, training, or experience to opine as to the precise nature of any dental disability.
The Veteran has not asserted, and the record does not reveal, that he has been diagnosed with any other dental conditions that are compensable for VA compensation purposes.  Therefore, as a matter of law, the Board cannot grant his appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430) (1994) (holding that "where the law and not the evidence is dispositive," the Board should deny a claim "because of the absence of legal merit or the lack of entitlement under the law").  Accordingly, the claim for service connection for dental trauma for VA compensation purposes is denied.


ORDER

The appeal, as to the claim of entitlement to a rating in excess of 10 percent for service-connected tinnitus, is dismissed.

Service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, is granted.

Service connection for sleep apnea, to include as secondary to service-connected post-concussional syndrome with cerebellar dysfunction, is granted.

Service connection for dental trauma for VA compensation purposes is denied.


REMAND

During the Veteran's March 2017 Board hearing, he asserted that his service-connected post-concussional syndrome with residual headaches, post-concussional syndrome with cerebellar dysfunction, and bilateral hearing loss, had worsened since his last VA examinations, in 2010 and 2011.  While he was not asked and did not specifically assert that his service-connected shell fragment wound, right hand, had worsened since his last VA examination, he reported pain and ligament damage that warrants re-examination considering the age of the last examination.  On remand, the AOJ should afford the Veteran new VA examinations to determine the current severity of these service-connected disabilities.

The Veteran asserts entitlement to service connection for status-post shell fragment wound, left leg, on the basis that such is related to an in-service grenade injury.  While his service treatment records demonstrate his September 1968 concussion with residual headaches related to a grenade blast injury, such are silent for another grenade injury or complaints related to the left leg related to the September 1968 grenade blast.  During his March 2017 Board hearing, the Veteran asserted that he incurred in-service shrapnel wounds in the leg, with swelling.  He reported that during private treatment, he was asked if he had been in an explosion, and the physician asserted that if so, such probably caused his left leg disorder.  His private treatment records dated in August 2002 indicate that the Veteran underwent excision of a mass in the left lower extremity.  The Veteran reported at that time that he noticed such eight or ten years prior and believed he had a contusion to the area several years ago.

The Veteran asserts entitlement to service connection for groin disability and loss of the left testicle on the basis that such are related to an in-service grenade injury.  While his service treatment records demonstrate his September 1968 concussion with residual headaches related to a grenade blast injury, such are silent for another grenade injury or complaints related to the groin or testicle related to the September 1968 grenade blast.  In his October 2010 claim, the Veteran asserted that his groin injury resulted in the loss of his left testicle.  During his March 2017 Board hearing, he asserted that shell fragments hit his leg and a piece hit his groin, and after seven or eight years, such kept getting swollen.  He reported that his private treatment provider told him that his ligaments were "all tangled up" due to the explosion, and that he had testes of a different size.   Private treatment records dated in September 1986 indicate that he underwent excision of the epididymis appendix, spermatocele, and right and left vas deferens.

The AOJ, in its adjudication of these claims in its November 2013 Statement of the Case (SOC), cited results of a January 2011 VA examination indicating that the Veteran denied a muscle or joint injury and presented with barely visible or palpable scars of the left knee and thigh and a normal size, mobile, non-tender, right testicle with no visible or palpable scar.  The AOJ cited results of the examination report indicating that the examiner reported that they could not opine as to the etiology of the left leg disability with resorting to mere speculation.  

The January 2011 VA examination report available for Board review includes results of a limited physical examination, without comment related to the groin or testicle, or the left leg, and without the etiological opinion cited by the AOJ.  The opinions cited are inadequate.  The examiner was asked to opine as to the etiology of the Veteran's claimed left leg and groin injuries, with loss of the left testicle.  The examiner reported that the Veteran had clinical evidence, in pertinent part, of neuropathy of the lower extremities.  The examiner, in the portion of the examination report unavailable for Board review, noted the present right testicle, without comment as to the etiology of the missing left testicle.  The examiner noted that the Veteran denied a muscle or joint injury but did not discuss the presence of any groin disability related to the Veteran's complaint that his ligaments were "all tangled up."  It appears that the examiner did not consider the Veteran's lay statements as to his combat injuries related to a grenade injury with shrapnel to the left leg and groin and instead considered that the Veteran's service treatment records did not show the injury reported.  

On remand, the AOJ should make certain that the complete January 2011 VA examination results cited in its November 2013 SOC are associated with the claims file and afford the Veteran an adequate VA examination to determine the etiology of any left lower extremity disability found present, including a status-post shell fragment wound, and any groin disability and loss of the left testicle. 

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder, including PTSD and depression, on the basis that such is/are related to his in-service combat experiences.  The Veteran's service treatment records dated in May 1967 indicate that he complained of being unable to sleep or eat, being out of the hospital for one week.  During his separation examination in September 1968, the Veteran reported a history of nervous trouble and frequent trouble sleeping.

In an August 2010 statement, the Veteran described an in-service grenade blast, where he was "knocked out" and saw the enemy he hit and saw bullets; and reported that he continued to relive going into holes to pull out the enemy.  The Veteran's VA and Vet Center treatment records dated during the appellate period demonstrate his treatment, including group therapy and prescribed medication, for PTSD and depression.  The Veteran's family members have submitted statements in support of his claim, describing his psychiatric symptoms.  However, on VA examination in November 2010, while the Veteran's military combat stressor was conceded, the examiner cited results of unreliable and inconsistent diagnostic testing and declined to diagnose the Veteran with an acquired psychiatric disorder, and thus did not render an etiological opinion.  In an April 2017 opinion, one of the Veteran's VA physicians opined that his PTSD was related to service, per the Veteran's report, without rationale. 

On remand, the AOJ should afford the Veteran another VA examination with another examiner to determine the propriety of any psychiatric diagnosis of record and to administer new diagnostic testing, as the last VA examination was nearly eight years ago, and opine as to the etiology of any acquired psychiatric disorder found present on examination or during the appellate period. 

Of record is an April 2011 Formal Finding of Unavailability as to the Veteran's records from Walter Reed Army Hospital, indicating that the AOJ received a response from Walter Reed that the records had been sent to a federal records repository.  There is no indication that the AOJ sought information as to which federal records repository held such records or attempted to obtain his records.  On remand, the RO should do so.

The most recent VA treatment records associated with the claims file are dated in April 2017.  On remand, the RO should obtain the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Related to the April 2011 Formal Finding of Unavailability as to the Veteran's records from Walter Reed Army Hospital, indicating that the hospital reported that such records had been sent to a federal records repository, elicit information from the hospital as to the location of such records and attempt to obtain and associate with the claims file such records.

2. Make arrangements to obtain and associate with the claims file the Veteran's updated VA treatment records dated since April 2017.

3. Make arrangements to obtain and associate with the claims file the complete January 2011 VA examination report cited in the November 2013 SOC as to the Veteran's status-post shell fragment wound, left leg, groin disability, and loss of the left testicle.

4. Then, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected post-concussional syndrome with residual headaches.  The appropriate Disability Benefits Questionnaire (DBQ) should be completed.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.  All pertinent symptomatology should be reported in detail.

5. Schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected post-concussional syndrome with cerebellar dysfunction.  The appropriate DBQ should be completed.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.  All pertinent symptomatology should be reported in detail.

6. Schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected bilateral hearing loss.  The appropriate DBQ should be completed.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.  All pertinent symptomatology should be reported in detail.

7. Schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected shell fragment wound, right hand.  The appropriate DBQ should be completed.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.  All pertinent symptomatology should be reported in detail.

8. Schedule the Veteran for a VA examination to determine the precise nature of any disabilities related to the Veteran's claims of entitlement to service connection for status-post shell fragment wound, left leg, a groin disability, and loss of the left testicle.  All indicated tests and studies are to be performed. 

(a) The examiner should specifically elicit from the Veteran information as to the precise current nature of the disabilities claimed, considering his statement that his groin injury from the shrapnel incurred during the in-service grenade injury resulted in the loss of his left testicle, and his statement that he was told that his ligaments were "all tangled up."  It is unclear to the Board if the Veteran is indeed claiming service connection for a disability of the groin separate and apart from the loss of his left testicle and if the Veteran is indeed claiming a ligament disorder related to the left leg or groin.  

(b) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any left leg disability, groin disability, and loss of the left testicle were incurred in service, or are otherwise related to service, specifically considering the Veteran's lay statements of his combat injuries related to a grenade injury with shrapnel to the left leg and groin and his post-service private treatment for a mass in the left leg or knee and the left testicle and/or groin.

9. Schedule the Veteran for a VA examination with a different examiner than the examiner who conducted the November 2010 VA psychiatric examination.  All indicated tests and studies are to be performed. 

(a) The examiner should specifically discuss the propriety of any psychiatric diagnosis of record, PTSD and depression, considering the Veteran's long-standing VA and Vet Center treatment for PTSD and depression, with prescribed medication, and the statements of his family members as to his psychiatric symptoms.

(b) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any acquired psychiatric disorder, including PTSD and depression, were incurred in service, or are otherwise related to service, specifically considering the Veteran's in-service reports of trouble sleeping and eating and nervous trouble, as well as his lay statements of his combat experiences, his long-standing VA and Vet Center treatment for PTSD and depression, with prescribed medication, and the statements of his family members as to his psychiatric symptoms.
 
The claims file, including a complete copy of this Remand, must be made available to the examiners for review of the pertinent medical and other history.  It is critically necessary that the examiners discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the record.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

10. After completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a Supplemental SOC (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


